                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  UNITED STATES OF AMERICA §
                                                §
  v.                                    §
                                                §
  GUY ZACHARY KLOSSNER §

                                        INDICTMENT
     THE UNITED STATES GRAND JURY CHARGES:                                  OCT 1 5 2020
                                                                       Clerk, U.S. District Court
                                         Count One                          Texas Eastern


                                                         Violation: 18U.S.C. §
                                                         115(a)(1)(B) (Threatening a
                                                        Federal Official)

        On or about July 24, 2020, within the Eastern District of Texas, Guy Zachary

Klossner, defendant, did knowingly threaten to murder Member of Congress #1 and did

so with the intent to impede, intimidate, interfere with, or retaliate against Member of

Congress #1 while he was engaged in the performance of his official duties.

    In violation of 18 U.S.C. § 115(a)(1)(B).

                                         Count Two

                                                        Violation: 18 U.S.C. § 875(c)
                                                        (Interstate Communications-
                                                        Threats)

         On or about July 24, 2020, within the Eastern District of Texas, Guy Zachary

Klossner, defendant, did knowingly, with the intent to make a true threat and with

knowledge that the communication would be understood as a true threat, transmitted in




Indictment/Notice of Penalty - Page 1
interstate and foreign commerce, a communication containing a threat to injure the

person of another, namely a Member of Congress #1.

         In violation of 18 U.S.C. § 875(c).

                                        Count Three

                                                        Violation: 18 U.S.C. §
                                                        115(a)(1)(B) (Threatening a
                                                        Federal Official)

         On or about September 3, 2020, within the Eastern District of Texas, Guy

Zachary Klossner, defendant, by means of telephone, did knowingly threaten to murder

Member of Congress #2 and did so with the intent to impede, intimidate, interfere with,

or retaliate against Member of Congress #2 while he was engaged in the performance of

his official duties.

    In violation of 18 U.S.C. § 115(a)(1)(B).

                                         Count Four

                                                       Violation: 18 U.S.C. § 875(c)
                                                        (Interstate Communications-
                                                       Threats)

        On or about September 3, 2020, within the Eastern District of Texas, Guy

Zachary Klossner, defendant, did knowingly, with the intent to make a true threat and

with knowledge that the communication would be understood as a true threat, transmitted

the communication by means of telephone, in interstate and foreign commerce, a threat to

injure the person of another, namely Member of Congress #2.

         In violation of 18 U.S.C. § 875(c).




Indictment/Notice of Penalty - Page 2
                                          Count Five

                                                        Violation: 18U.S.C. §
                                                        115(a)(1)(B) (Threatening a
                                                        Federal Official)

         On or about September 3, 2020, within the Eastern District of Texas, Guy

Zachary Klossner, defendant, by means of Facebook message, did threaten to murder

Member of Congress #2 and did so with the intent to im ede, intimidate, interfere with,

or retaliate against Member of Congress #2 while he was engaged in the performance of

his official duties.

    In violation of 18 U.S.C. § 115(a)(1)(B).

                                          Count Six

                                                        Violation: 18 U.S.C. § 875(c)
                                                        (Interstate Communications-
                                                        Threats)

         On or about September 3, 2020, within the Eastern District of Texas, Guy

Zachary Klossner, defendant, did knowingly with the intent to make a true threat and

with knowledge that the communication would be understood as a true threat, transmitted

the communication by means of Facebook message, in interstate and foreign commerce, a

threat to injure the person of another, namely Member of Congress #2.

         In violation of 18 U.S.C. § 875(c).


                                                 A TRUE BILL



                                                 GRAND JURY FOREPERSON




Indictment/Notice of Penalty - Page 3
STEPHEN J. COX
UNITED STATES ATTORNEY




 PRACEY M. BATSON
Assistant United tates Attorney




Indictment/Notice of Penalty - Page 4
                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 UNITED STATES OF AMERICA                            §
                                                     §
 V.                                                  §         No. 4:20CR
                                                     §         Judge
 GUY ZACHARY KLOSSNER                                §

                                         NOTICE OF PENALTY

                                        Counts One, Three and Five

Violation: Violation: 18 U.S.C. § 115(a)(1)(B).

Penalty: Imprisonment for a term of not more than ten years; a fine not to exceed
             $250,000.00, or both; supervised release of at least two years but not more
                 than five years.

Special Assessment: $100.00

                                   Counts Two, Four and Six


Violation: 18 U.S.C. § 875(c)

Penalty: Imprisonment for not more than five years, a fine not to exceed $250,000,
                 or both, and a term of supervised release of not more than three years.


Special Assessment: $100.00




Indictment/Notice of Penalty - Page 5
